 

Exhibit 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Numbers:

Deal: 98956EAF4

Revolver: 98956EAG2

 

CREDIT AGREEMENT

 

Dated as of April 23, 2020

 

among

 

ZIMMER BIOMET HOLDINGS, INC.,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BNP PARIBAS,

CITIBANK, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents,

 

CREDIT SUISSE LOAN FUNDING LLC,

HSBC BANK USA, N.A.,

MIZUHO BANK, LTD.,

MUFG UNION Bank, N.A.,

ROYAL BANK OF CANADA,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Documentation Agents,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

 

BOFA SECURITIES, INC.,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

  Page    

Article I Definitions

1

         

Section 1.01.

Defined Terms

1

 

Section 1.02.

Classification of Loans and Borrowings

18

 

Section 1.03.

Terms Generally

18

 

Section 1.04.

Accounting Terms; GAAP

18

 

Section 1.05.

Interest Rates

19

 

Section 1.06.

Blocking Regulation

19

 

Section 1.07.

Divisions

20

   

Article II Amount and Terms of the Commitments

20

         

Section 2.01.

Commitments

20

 

Section 2.02.

Loans and Borrowings

20

 

Section 2.03.

Requests for Borrowings

21

   

Article III General Provisions Applicable to Loans

21

         

Section 3.01.

Funding of Borrowings

21

 

Section 3.02.

Interest Elections

22

 

Section 3.03.

Termination and Reduction of Aggregate Commitments

23

 

Section 3.04.

Repayment of Loans; Evidence of Debt

24

 

Section 3.05.

Prepayment of Loans

24

 

Section 3.06.

Fees

25

 

Section 3.07.

Interest

26

 

Section 3.08.

Alternate Rate of Interest

27

 

Section 3.09.

Increased Costs

29

 

Section 3.10.

Break Funding Payments

30

 

Section 3.11.

Taxes

31

 

Section 3.12.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

34

 

Section 3.13.

Mitigation Obligations; Replacement of Lenders

35

 

Section 3.14.

Defaulting Lenders

36

   

Article IV Representations and Warranties

36

         

Section 4.01.

Organization; Powers

36

 

Section 4.02.

Authorization; No Conflicts

37

 

Section 4.03.

Enforceability

37

 

Section 4.04.

Governmental Approvals

37

 

Section 4.05.

Financial Statements; No Material Adverse Effect; Beneficial Ownership
Certification

37

 

Section 4.06.

Litigation, Compliance with Laws

38

 

Section 4.07.

Federal Reserve Regulations

38

 

Section 4.08.

Taxes

38

 

Section 4.09.

Employee Benefit Plans

38

 

Section 4.10.

Environmental and Safety Matters

38

 

Section 4.11.

Properties

39

 

Section 4.12.

Investment Company Status

39

 

Section 4.13.

Anti-Corruption Laws and Sanctions

39

   

Article V Conditions

39

       

 

i

--------------------------------------------------------------------------------

 

 

 

Section 5.01.

Effective Date

39

 

Section 5.02.

Conditions to All Extensions of Credit

40

   

Article VI Affirmative Covenants

41

         

Section 6.01.

Existence

41

 

Section 6.02.

Business and Properties

41

 

Section 6.03.

Financial Statements, Reports, Etc

41

 

Section 6.04.

Insurance

43

 

Section 6.05.

Obligations and Taxes

43

 

Section 6.06.

Litigation and Other Notices

43

 

Section 6.07.

Books and Records

43

 

Section 6.08.

Use of Proceeds

44

 

Section 6.09.

Post-Closing Matters

44

   

Article VII Negative Covenants

44

         

Section 7.01.

Consolidations, Mergers, and Sales of Assets

44

 

Section 7.02.

Liens

44

 

Section 7.03.

Limitation on Sale and Leaseback Transactions

46

 

Section 7.04.

Financial Condition Covenant

46

 

Section 7.05.

Indebtedness

46

   

Article VIII Events of Default

46

   

Article IX The Administrative Agent

48

   

Article X Miscellaneous

52

         

Section 10.01.

Notices

52

 

Section 10.02.

Survival of Agreement

54

 

Section 10.03.

Binding Effect

54

 

Section 10.04.

Successors and Assigns

54

 

Section 10.05.

Expenses, Indemnity

56

 

Section 10.06.

Applicable Law

58

 

Section 10.07.

Waivers, Amendment

58

 

Section 10.08.

Entire Agreement

59

 

Section 10.09.

Severability

59

 

Section 10.10.

Counterparts; Electronic Execution

59

 

Section 10.11.

Headings

60

 

Section 10.12.

Right of Setoff

60

 

Section 10.13.

Jurisdiction: Consent to Service of Process

60

 

Section 10.14.

WAIVER OF JURY TRIAL

61

 

Section 10.15.

Confidentiality

61

 

Section 10.16.

USA PATRIOT Act Notice

62

 

Section 10.17.

No Fiduciary Relationship

62

 

Section 10.18.

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

62

 

Section 10.19.

Interest Rate Limitation

63

 

Section 10.20.

Acknowledgment Regarding any Supported QFCs

63

 

ii

--------------------------------------------------------------------------------

 

 

ANNEX:     Annex I  Pricing Grid     SCHEDULES:       Schedule 1.01 Existing
Japanese Debt Schedule 2.01 Commitments Schedule 6.09  Post-Closing Matters
Schedule 7.02    Existing Liens

 

EXHIBITS:    

Exhibit A

Form of Borrowing Request

Exhibit B

Form of Assignment and Assumption

Exhibit C

Form of Interest Election Request

Exhibit D-1

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-2

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-3

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

i

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of April 23, 2020 (as amended and in effect from time
to time, this “Agreement”), among ZIMMER BIOMET HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the LENDERS party hereto, and BANK OF AMERICA,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

The Borrower has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Borrower in the form of Loans
from time to time prior to the Maturity Date in an aggregate principal amount
not in excess of $1,000,000,000 at any time outstanding.

 

The proceeds of the Loans shall be used for general corporate purposes.

 

Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“2019 JPMorgan Credit Agreement” shall mean that certain Credit Agreement dated
as of November 1, 2019 among the Borrower, Zimmer Biomet G.K., a company
organized under the laws of Japan, as the initial Japanese borrower, Zimmer
Luxembourg II S.À.R.L., a company organized under the laws of Luxembourg,
inclusive of its Winterthur Branch, as the Luxembourg borrower, the other
borrowing subsidiaries party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent for the lenders,
JPMorgan Chase Bank, N.A., Tokyo Branch, as administrative agent for the
Japanese lenders, and J.P. Morgan Europe Limited, as administrative agent for
the European lenders.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Amount” shall have the meaning set forth in Section 3.11(a).

 

“Adjustment” shall have the meaning set forth in Section 3.08(c)(ii).

 

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth in Section 10.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

 

“Administrative Agent’s Fee Letter” shall mean the fee letter agreement, dated
April 10, 2020, among the Borrower, Bank of America and BofA Securities.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution,
or (b) any UK Financial Institution.

 

 

--------------------------------------------------------------------------------

 

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

 

“Agent Parties” shall have the meaning set forth in Section 10.01(c).

 

“Aggregate Commitments” shall mean, at any time, the Commitments of all the
Lenders at such time.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Rate plus 1.00%; provided,
that, if such rate shall be less than zero such rate shall be deemed to be zero.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 3.08, then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money laundering,
including the United States Foreign Corrupt Practices Act of 1977 and the UK
Bribery Act of 2010 (and any regulations promulgated thereunder).

 

“Applicable Margin” shall mean, for each Loan, the applicable rate per annum
determined pursuant to the Pricing Grid.

 

“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender has been terminated pursuant to Article VIII or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments and to any Lender’s status
as a Defaulting Lender at the time of determination. The Applicable Percentage
of each Lender is set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Approved Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Arranger” shall mean each of BofA Securities, BNP Paribas Securities Corp.,
Citibank, N.A., and JPMorgan Chase Bank, N.A., in each case in their respective
capacities as a joint lead arranger and a joint bookrunner.

 

“Arrangers’ Fee Letter” shall mean the fee letter agreement, dated April 10,
2020, among the Borrower, Bank of America, BofA Securities, BNP Paribas,
Citigroup Global Markets Inc. and JPMorgan Chase Bank, N.A.

 

2

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent (including electronic
documentation generated by use of an electronic platform).

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 and any other law, regulation or
rule applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

 

“Bank of America” shall mean Bank of America, N.A. and its successors.

 

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof; provided, that, a Bankruptcy Event shall
not result solely by virtue of (a) any ownership interest, or the acquisition of
any ownership interest, in such Person by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person or (b) an Undisclosed Administration.

 

“Basis Point” shall have the meaning set forth in Annex I.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” shall mean, with respect to any Person, an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such Person.

 

“BofA Securities” shall mean BofA Securities, Inc.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

3

--------------------------------------------------------------------------------

 

 

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission
system), appropriately completed and signed by a Financial Officer.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are, subject to Section 1.04, required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (other than, prior to the date of conversion, Debt that is
convertible into any such equity interest).

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed or insured by, the United States government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof whose
short-term commercial paper rating at the time of acquisition is at least B or
the equivalent thereof by Fitch IBCA, A-3 or the equivalent thereof by S&P, or
P-3 or the equivalent thereof by Moody’s; (c) commercial paper of an issuer
rated at least A-2 or the equivalent thereof at the time of acquisition by S&P
or at least P-2 or the equivalent thereof at the time of acquisition by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities or marketable direct
obligations with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than (i) the Borrower, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan

 

4

--------------------------------------------------------------------------------

 

 

of the Borrower or a Subsidiary or any trustee or fiduciary with respect to any
such plan when acting in that capacity or any trust related to any such plan)
shall have acquired beneficial ownership of shares representing more than 35% of
the combined voting power represented by the outstanding Voting Stock of the
Borrower (within the meaning of Section 13(d) or 14(d) of the Exchange Act and
the applicable rules and regulations thereunder) or (b) during any period of 12
consecutive months, commencing before and ending after, or commencing after, the
Effective Date, individuals who on the first day of such period were directors
of the Borrower (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office or approved prior
to their election by a majority of directors then in office) cease to constitute
a majority of the board of directors of the Borrower.

 

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority after the Effective
Date; provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commitment” shall mean, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The amount of the Aggregate
Commitments on the Effective Date is $1,000,000,000.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, (a) Consolidated Net Income
for such period; plus (b) without duplication and to the extent reflected as a
charge in such Consolidated Net Income for such period, the sum of: (i) income
tax expense, (ii) interest expense (including imputed interest on Capital Lease
Obligations), amortization or write-off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with Debt
(including the Loans), and commissions, discounts and other fees and charges
with respect to letters of credit, bankers’ acceptance financing and receivables
financings, (iii) depreciation and amortization expense, including amortization
of intangibles (including goodwill) and organization costs, (iv) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of earnings for
such period, losses on sales of assets outside of the ordinary course of
business), (v) any non-cash expenses relating to stock option exercises, (vi)
any other non-cash charges, and (vii) (A) any charges, costs, expenses, accruals
or reserves incurred pursuant to any management equity plan, profits interest or
stock option plan, any equity-based compensation or equity-based incentive plan,
or any other management or employee benefit plan, agreement or pension plan and
(B) any charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Capital Stock of the Borrower held by
management of the Borrower or any of its Subsidiaries; and minus (c) without
duplication and to the extent included in such Consolidated Net Income for such
period, the sum of: (i) interest income, (ii) any

 

5

--------------------------------------------------------------------------------

 

 

extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of earnings for
such period, gains on the sales of assets outside of the ordinary course of
business) and (iii) any other non-cash income, all as determined on a
consolidated basis for the Borrower and its consolidated Subsidiaries. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) pursuant to any determination of
the Consolidated Leverage Ratio, (x) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (y) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
shall mean any acquisition of property or series of related acquisitions of
property that (1) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
Capital Stock of a Person and (2) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $250,000,000; and “Material
Disposition” shall mean any disposition of property or series of related
dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $250,000,000.

 

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of: (a) the sum of (i) Consolidated Total Debt as of such day, plus (ii)
to the extent not included in the definition of Consolidated Total Debt, the
aggregate amount of financing, to the extent in excess of $300,000,000, provided
by third parties in connection with Permitted Receivables Securitizations as of
such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its consolidated Subsidiaries, determined
on a consolidated basis in accordance with GAAP; provided, that, there shall be
excluded, without duplication: (a) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation.

 

“Consolidated Net Tangible Assets” shall mean, as of any date, the total assets
(less applicable reserves and other properly deductible items) after deducting
(a) all current liabilities (excluding the amount of those liabilities which are
by their terms extendable or renewable at the option of the obligor to a date
more than 12 months after the date as of which the amount is being determined)
and (b) all goodwill, tradenames, trademarks, patents, unamortized debt discount
and expense and other intangible assets, all as set forth on the most recent
balance sheet of the Borrower and its consolidated Subsidiaries and determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date, (a) the aggregate
principal amount of all third-party Debt for borrowed money (including purchase
money Debt), unreimbursed drawings under letters of credit, Capital Lease
Obligations and third-party Debt obligations evidenced by notes, bonds,
debentures or similar instruments, in each case of the Borrower and its
Subsidiaries outstanding as of such date that would be reflected on a
consolidated balance sheet of the Borrower prepared as of such date on a
consolidated basis in accordance with GAAP, minus (b) up to $500,000,000 of cash
and Cash Equivalents

 

6

--------------------------------------------------------------------------------

 

 

held in the United States by the Borrower and its Domestic Wholly Owned
Subsidiaries as of such date; provided, that, such cash and Cash Equivalents are
free of any Liens (other than Liens referred to in Section 7.02(o)).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning set forth in Section 10.20.

 

“Credit Party” shall mean the Administrative Agent and each Lender.

 

“Debt” of any Person, shall mean, without duplication, (a) all obligations of
such Person represented by notes, bonds, debentures or similar evidences of
indebtedness, (b) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services other than, in the case of any
such deferred purchase price, on normal trade terms, (c) all rental obligations
of such Person as lessee under leases that are Capital Lease Obligations, (d)
all indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations, contingent or otherwise, of such Person as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (f) the liquidation value of
all preferred capital stock of such Person which is redeemable at the option of
the holder thereof or which may become (by scheduled or mandatory redemption)
due within one year of the Maturity Date, (g) all Guarantees of such Person in
respect of obligations of any other Person of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (i) for the purposes of clause (f) of Article VIII only, all
obligations of such Person in respect of Hedge Agreements. The Debt of any
Person shall include Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor.

 

“Debt Issuance” shall mean the issuance or incurrence by the Borrower or any
Subsidiary of any Debt for borrowed money, other than (a) Debt of the Borrower
or any of its Subsidiaries owing to any Group Member, (b) revolving extensions
of credit under the 2019 JPMorgan Credit Agreement (as in effect on the
Effective Date), (c) issuances of commercial paper, (d) any issuance or
incurrence of any Debt pursuant to any Permitted Receivables Securitization
existing as of the Effective Date, (e) Capital Lease Obligations of the Borrower
or any Subsidiary, and (f) Debt in an aggregate principal amount not to exceed
$100,000,000 and incurred pursuant to Sale and Leaseback Transactions permitted
under Section 7.03.

 

7

--------------------------------------------------------------------------------

 

 

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Default Right” shall have the meaning set forth in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied; (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) cannot be satisfied) or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after a written request by the Administrative
Agent, made in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by the Administrative
Agent of such certification in form and substance reasonably satisfactory to it;
(d) has become the subject of a Bankruptcy Event; or (e) has become, or has a
Lender Parent that has become, the subject of a Bail-In Action.

 

“Dollars” or “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean a Subsidiary that is incorporated or organized
under the laws of the United States or any state or political subdivision
thereof.

 

“Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned Subsidiary that is
a Domestic Subsidiary.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean April 23, 2020.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender or the Borrower or any Subsidiary or other Affiliate
of the Borrower.

 

8

--------------------------------------------------------------------------------

 

 

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including common law), regulations, enforceable
requirements, binding determinations, orders, decrees, judgments, injunctions,
permits, approvals, authorizations, licenses, permissions, or binding agreements
issued, promulgated or entered by any Governmental Authority, relating to the
environment, to employee health or safety as it pertains to the use or handling
of, or exposure to, any Hazardous Substance, to preservation or reclamation of
natural resources or to the management, release or threatened release of any
Hazardous Substance, including the Hazardous Materials Transportation Act, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, the Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, the
Clean Air Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
and Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974, as
amended, any similar or implementing state law, all amendments of any of them,
and any regulations promulgated under any of them.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 or ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Termination Event” shall mean (a) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), (b) the withdrawal of the Borrower or any of its ERISA
Affiliates from a “single employer” Plan during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001(a) of
ERISA, (c) the incurrence of liability under Title IV of ERISA with respect to
the termination of a Plan, (d) the institution of proceedings to terminate a
Plan by the PBGC, (e) the receipt by the Borrower or any ERISA Affiliate of any
notice (whether or not written) from the PBGC of any event or condition which
the PBGC asserts is reasonably likely to constitute grounds under Section 4042
of ERISA to terminate, or to appoint a trustee to administer, any Plan or (f)
the partial or complete withdrawal of the Borrower or any ERISA Affiliate from,
or the Insolvency of, a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to clause (a) of the definition of “Eurodollar
Rate.”

 

“Eurodollar Rate” shall mean:

 

(a)     for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two Business Days

 

9

--------------------------------------------------------------------------------

 

 

prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)     for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time),
at or about 11:00 a.m., London time, two (2) Business Days prior to such date
for Dollar deposits with a term of one month commencing that day;

 

provided, that, if the Eurodollar Rate shall be less than 0.75%, such rate shall
be deemed 0.75% for purposes of this Agreement.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any United States withholding Taxes described in Section 3.11(j)(i) or
Section 3.11(j)(ii) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(h) and
3.11(i), and (d) any withholding Taxes imposed under FATCA.

 

“FATCA” shall mean Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions, as determined in such manner as shall be set forth on the NYFRB’s
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided, that, if the
Federal Funds Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letter” shall mean each of (a) the Administrative Agent’s Fee Letter, and
(b) the Arrangers’ Fee Letter.

 

“Financial Officer” of the Borrower shall mean (a) the chief financial officer,
principal accounting officer, vice president of finance, controller or treasurer
of the Borrower, (b) solely for purposes of the delivery of secretary’s
certificates and incumbency certificates, the secretary or any assistant
secretary of the Borrower and (c) solely for purposes of notices given pursuant
to Article II, any other officer or

 

10

--------------------------------------------------------------------------------

 

 

employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Financial Officer shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of the Borrower and such Financial
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect, subject to Section 1.04, from time to time.

 

“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Group Member” shall mean the Borrower or any Subsidiary.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that, the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including polychlorinated biphenyls, asbestos or asbestos-containing material,
and any substance, waste or material regulated or that could reasonably be
expected to result in liability under Environmental and Safety Laws.

 

“Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements, foreign exchange transactions or other arrangements dealing with
interest rates or currency exchange rates or the exchange of nominal interest
obligations or foreign currencies, either generally or under specific
contingencies.

 

“Impacted Loans” shall have the meaning specified in Section 3.08(a).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 10.05(b).

 

11

--------------------------------------------------------------------------------

 

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02, which shall be
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system), appropriately completed and signed by a
Financial Officer.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and the Maturity Date, and (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Borrowing comprised of Loans with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) (or, with the consent of all Lenders, twelve (12)) months thereafter (or
such shorter interest period as may be agreed to by all Lenders), in each case
as the Borrower may elect and subject to availability; provided, that, (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Japanese Yen” shall mean lawful money of Japan.

 

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

 

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01 and
(b) any Person that has become a party hereto pursuant to an Assignment and
Assumption, in each case, other than any Person that has ceased to be a party
hereto pursuant to the terms of this Agreement.

 

“LIBOR” shall have the meaning set forth in the definition of “Eurodollar Rate”.

 

“LIBOR Screen Rate” shall mean the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” shall have the meaning set forth in Section 3.08(c)(ii).

 

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of
Alternate Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other technical, administrative or

 

12

--------------------------------------------------------------------------------

 

 

operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

 

“Loan” shall have the meaning set forth in Section 2.01.

 

“Loan Documents” shall mean this Agreement, the Fee Letters, each promissory
note held by a Lender pursuant to Section 3.04(e) and any other agreement,
instrument or document designated by its terms as a Loan Document.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Restrictions” shall have the meaning set forth in Section 1.06.

 

“Margin Regulations” shall mean Regulations T, U and X of the Federal Reserve
Board as from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Borrower and its
consolidated Subsidiaries, taken as a whole.

 

“Maturity Date” shall mean December 31, 2020; provided, that, if such date shall
not be a Business Day, then the “Maturity Date” shall be the immediately
preceding Business Day.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to its
rating agency business.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, with respect to any Debt Issuance, the excess of
(a) cash and Cash Equivalents received by the Borrower or any Subsidiary in
connection with such Debt Issuance over (b) the sum of (i) payments made to
retire any Debt that is required to be repaid in connection with such Debt
Issuance (other than, for the avoidance of doubt, the Loans), and (ii) the
underwriting discounts and commissions and other reasonable expenses incurred by
the Borrower or any Subsidiary in connection with such Debt Issuance.

 

“New Lending Office” shall have the meaning set forth in Section 3.11(h).

 

“Non-U.S. Lender” shall have the meaning set forth in Section 3.11(h).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“OFAC” shall mean the United States Treasury Department Office of Foreign Assets
Control.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other

 

13

--------------------------------------------------------------------------------

 

 

than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.13(b)).

 

“Participant” shall have the meaning set forth in Section 10.04(f).

 

“Participant Register” shall have the meaning set forth in Section 10.04(g).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Debt” shall mean: (a) Debt of any Subsidiary to any Group Member;
(b)(i) Debt of any Subsidiary incurred pursuant to the 2019 JPMorgan Credit
Agreement, and (ii) Guarantees by any Subsidiary of Debt of any Subsidiary that
is a borrower under the 2019 JPMorgan Credit Agreement; (c) any Debt incurred
pursuant to Sale and Leaseback Transactions permitted under Section 7.03; (d)
Debt of any Subsidiary as an account party in respect of trade letters of
credit, to the extent that such letters of credit are not drawn upon; (e) Debt
of any Person existing at the time such Person becomes a Subsidiary; provided,
that, such Debt was not created in anticipation of such Person becoming a
Subsidiary; (f) Debt secured by any Lien permitted pursuant to Section 7.02(b)
or Section 7.02(q); (g) Debt consisting of guarantees of loans made to officers,
directors or employees of any Subsidiary; (h) unsecured trade accounts payable
and other unsecured current Debt incurred in the ordinary course of business and
not more than 120 days past due (but excluding any Debt for borrowed money); (i)
any Permitted Receivables Securitization; (j) Debt with respect to surety,
appeal and performance bonds obtained by any Subsidiary in the ordinary course
of business; (k) Debt owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
(l) Debt incurred at a Japanese subsidiary of the Borrower and listed in
Schedule 1.01 hereto in an aggregate principal amount (together with any
replacements, renewals, refinancings or extensions thereof pursuant to clause
(m) below) not to exceed $300,000,000 (or the equivalent thereof in Japanese
Yen); and (m) any replacement, renewal, refinancing or extension of any Debt
referenced in clause (e) or (1) above that does not exceed the aggregate
principal amount (plus associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended (except that accrued and unpaid interest not
delinquent in accordance with its terms may be part of any refinancing pursuant
to this clause).

 

“Permitted Receivables Securitization” shall mean the incurrence of Debt in
respect of any receivables securitization of the Borrower or any Subsidiary.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code that is maintained
by the Borrower or any ERISA Affiliate for current or former employees, or any
beneficiary thereof, of the Borrower or any ERISA Affiliate.

 

14

--------------------------------------------------------------------------------

 

 

“Pricing Grid” shall mean (a) from the Effective Date through and including
September 30, 2020, the facility fee and Applicable Margin grid set forth in
Section 1 of Annex I and (b) after September 30, 2020, the facility fee and
Applicable Margin grid set forth in Section 2 of Annex I.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning set forth in Section 10.20.

 

“Rating Agencies” shall mean Moody’s and S&P.

 

“Ratings” shall have the meaning set forth in Annex I.

 

“Recipient” shall mean the Administrative Agent and any Lender or any
combination thereof (as the context requires).

 

“Register” shall have the meaning set forth in Section 10.04(d).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement.

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Restricted Lender” shall have the meaning set forth in Section 1.06.

 

“Revolving Availability Period” shall mean the period from and including the
Effective Date to (but excluding) the earlier of the Maturity Date and the date
of termination of the Aggregate Commitments in accordance with the terms hereof.

 

“Revolving Credit Exposure” shall mean, as at any date of determination with
respect to any Lender, an amount equal to the aggregate principal amount of such
Lender’s outstanding Loans on such date.

 

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor to its rating agency business.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Borrower or any Subsidiary leases any property that has
been or is to be sold or transferred by the Borrower or the Subsidiary to such
Person, other than (a) temporary leases for a term, including renewals

 

15

--------------------------------------------------------------------------------

 

 

at the option of the lessee, of not more than three years, (b) leases between
the Borrower and a Subsidiary or between Subsidiaries, (c) leases of property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (d) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Internal Revenue Code of 1954.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is itself the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
the State Secretariat for Economic Affairs of Switzerland, the Swiss Directorate
of International Law, the Hong Kong Monetary Authority or the Monetary Authority
of Singapore, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any Person or Persons described
in the preceding clauses (a) and (b).

 

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, the State Secretariat for
Economic Affairs of Switzerland, the Swiss Directorate of International Law, the
Hong Kong Monetary Authority or the Monetary Authority of Singapore.

 

“Scheduled Unavailability Date” shall have the meaning set forth in Section
3.08(c)(ii).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SOFR”, with respect to any day, shall mean the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator) on the NYFRB’s website and that has been selected or
recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” shall mean SOFR or Term SOFR.

 

“Specified Provision” shall have the meaning set forth in Section 1.06.

 

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(a) for purposes of Section 7.03 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent and (b) for all other purposes
under this Agreement, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity of which Capital Stock representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.

 

“Subsidiary” shall mean a subsidiary of the Borrower.

 

“Supported QFC” shall have the meaning set forth in Section 10.20.

 

16

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings) imposed by
any Governmental Authority and all interest, additions to tax, penalties or
liabilities with respect thereto.

 

“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitment of such Lender at such time and the Revolving Credit Exposure of such
Lender at such time.

 

“Transactions” shall mean the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, the
borrowings made or to be made hereunder and the use of the proceeds thereof.

 

“Type”, when used in respect of (a) any Loan, shall refer to whether such Loan
is a Eurodollar Loan or an ABR Loan, and (b) any Borrowing, shall refer to
whether such Borrowing is comprised of Eurodollar Loans or ABR Loans.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Undisclosed Administration” shall mean, in relation to a Lender or a Lender
Parent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

“United States” shall mean the United States of America.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“U.S. Special Resolution Regimes” shall have the meaning set forth in Section
10.20.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
3.11(h).

 

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease (reduced by the amount of rental obligations of any sublessee of all or
part of the same property) remaining on the date as of which the amount is being
determined, without regard to any renewal or extension options contained in the
lease, discounted at an interest rate determined by the Borrower at the time of
the consummation of such Sale and Leaseback Transaction as long as such interest
rate is customary for leases of such type.

 

17

--------------------------------------------------------------------------------

 

 

“Voting Stock” shall mean, as applied to the Capital Stock of any Person,
Capital Stock of any class or classes (however designated) having by the terms
thereof ordinary voting power to elect a majority of the members of the board of
directors (or other governing body) of such Person other than Capital Stock
having such power only by reason of the happening of a contingency.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which Capital Stock (except for directors’ qualifying shares) representing
100% of the equity is, at the time any determination is being made, owned by
such Person or one or more wholly owned subsidiaries of such Person or by such
Person and one or more wholly owned subsidiaries of such Person.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

Section 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

Section 1.03.     Terms Generally. The definition of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise expressly provided herein and
unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

Section 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in

 

18

--------------------------------------------------------------------------------

 

 

effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VII or any related definition or other financial term used herein to eliminate
the effect of any change in GAAP or in the application thereof occurring after
the Effective Date on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VII
or any related definition or other financial term used herein for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP or in the application thereof became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (a) any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Accounting Standards Codification having a similar result or effect)
(and related interpretations) to value any Debt of the Borrower or any
Subsidiary at “fair value”, as defined therein, (b) any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
such implementation would require recognition of a lease liability where such
lease (or similar arrangement) would not have required a lease liability under
GAAP as in effect on December 31, 2015, (c) any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
such Debt in a reduced or bifurcated manner as described therein, and such Debt
shall at all times be valued at the full stated principal amount thereof, and
(d) any valuation of Debt below its full stated principal amount as a result of
application of Financial Accounting Standards Board Accounting Standards Update
No. 2015-03, it being agreed that Debt shall at all times be valued at the full
stated principal amount thereof.

 

Section 1.05.     Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.

 

Section 1.06.     Blocking Regulation. In relation to any Lender that is subject
to the regulations referred to below (each, a “Restricted Lender”), any
representation, warranty or covenant set forth herein that refers to Sanctions
(each, a “Specified Provision”) shall only apply for the benefit of such
Restricted Lender to the extent that such Specified Provision would not result
in a violation of, conflict with or liability under Council Regulation (EC)
2271/96 (or any law implementing such regulation in any member state of the
European Union) or any similar blocking or anti-boycott law in Germany
(including, in the case of Germany, section 7 foreign trade rules
(Au®enwirtschaftsverordnung – AWV) in connection with section 4 paragraph 1
foreign trade law (Au®enwirtschaftsgesetz – AWG)) or in the United Kingdom (the
“Mandatory Restrictions”). In the event of any consent or direction by Lenders
in respect of any Specified Provision of which a Restricted Lender does not have
the benefit due to a Mandatory Restriction, then, notwithstanding anything to
the contrary in the definition of Required Lenders, for so long as such
Restricted Lender shall be subject to a Mandatory Restriction, the Commitment
and the Revolving Credit Exposure of such Restricted Lender will be disregarded
for the purpose of determining whether the requisite consent of the Lenders has
been obtained or direction by the requisite Lenders has been made, it being
agreed, however, that, unless, in connection with any such determination, the
Administrative Agent shall have received written notice from any Lender stating
that such Lender is a Restricted Lender with respect thereto, each Lender shall
be presumed, in connection with such determination, not to be a Restricted
Lender.

 

19

--------------------------------------------------------------------------------

 

 

Section 1.07.     Divisions. . For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Capital Stock at such time.

 

Article II

Amount and Terms of the Commitments

 

Section 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans (each, a “Loan”) to the
Borrower from time to time during the Revolving Availability Period in Dollars
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures of all of the Lenders exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.
Loans may be ABR Loans or Eurodollar Loans, as further provided herein;
provided, that, any Borrowing made on the Effective Date or any of the three (3)
Business Days following the Effective Date shall be made as ABR Loans unless the
Borrower delivers a funding indemnity letter reasonably satisfactory to the
Administrative Agent not less than three (3) Business Days prior to the date of
such Borrowing.

 

Section 2.02.     Loans and Borrowings.

 

(a)     Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments.

 

(b)     The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that,
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make such Loans as required.

 

(c)     Subject to Section 3.08, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that,
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(d)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that, any
Eurodollar Borrowing that results from a continuation of an outstanding
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided, that, an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided,
that, there shall not at any time be more than a total of ten (10) Borrowings
outstanding.

 

20

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall deliver to the Administrative Agent a duly completed Borrowing Request (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of the proposed Borrowing, and (b)
in the case of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

(i)     the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)     the location and number of the account of the Borrower to which funds
are to be disbursed, which shall comply with the requirements of Section 3.01.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Article III


General Provisions Applicable to Loans

 

Section 3.01.     Funding of Borrowings.

 

(a)     Each Lender shall make the amount of each Loan to be made by it
hereunder on the proposed date thereof available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office, by 2:00 p.m.,
New York City time. The Administrative Agent will make Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent (or such other
account as may be designated by the Borrower in the applicable Borrowing
Request). If a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, the Administrative Agent
shall return the amounts so received to the Lenders.

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section

 

21

--------------------------------------------------------------------------------

 

 

3.01 and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate on the applicable Borrowing; provided, that, no repayment by the Borrower
pursuant to this sentence shall be deemed to be a prepayment for purposes of
Section 3.10. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
the Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

Section 3.02.     Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)     To make an election pursuant to this Section, the Borrower shall deliver
to the Administrative Agent a duly completed Interest Election Request by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.

 

(c)     Each Interest Election Request shall be irrevocable and shall specify
the following information in compliance with Section 2.03:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or
Eurodollar Borrowing; and

 

22

--------------------------------------------------------------------------------

 

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Notwithstanding any other
provision of this Section, the Borrower shall not be permitted to elect an
Interest Period that does not comply with Section 2.02(e).

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 

Section 3.03.     Termination and Reduction of Aggregate Commitments.

 

(a)     Unless previously terminated, the Aggregate Commitments shall terminate
on the Maturity Date.

 

(b)     The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided, that: (i) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $3,000,000 and (ii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans, the sum of the total Revolving Credit Exposures of all of the Lenders
would exceed the Aggregate Commitments.

 

(c)     The Aggregate Commitments shall be automatically and permanently reduced
as provided in Section 3.05(b)(ii).

 

(d)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 3.03(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided, that, a notice of termination of
the Aggregate Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Commitments shall be permanent. Each reduction of the Aggregate Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments. All fees in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

23

--------------------------------------------------------------------------------

 

 

Section 3.04.     Repayment of Loans; Evidence of Debt.

 

(a)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each Lender, on the Maturity Date, the
then unpaid principal amount of the Loans made by such Lender.

 

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)     The Administrative Agent shall maintain a Register pursuant to Section
10.04(d) and an account for each Lender in which it shall record (i) the amount
of each Loan made hereunder and any promissory note evidencing such Loan and the
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)     The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 3.04(d) and (e) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that,
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to such payee and its assigns.

 

Section 3.05.     Prepayment of Loans.

 

(a)     Voluntary. The Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part and without premium or
penalty (other than amounts required to be paid in accordance with Section
3.10), subject to prior notice in accordance with Section 3.05(c).

 

(b)     Mandatory.

 

(i)     If for any reason the sum of the total Revolving Credit Exposures of all
of the Lenders exceeds the Aggregate Commitments then in effect, the Borrower
shall, as soon as practicable but in no event later than three (3) Business Days
after the earlier of (A) the date on which the Borrower learns thereof and (B)
the date on which the Administrative Agent so requests in writing, prepay the
Loans outstanding at such time in an aggregate principal amount equal to the
amount of the excess over the Aggregate Commitments.

 

(ii)     Immediately upon the receipt by the Borrower or any Subsidiary of the
Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the Loans
outstanding at such time in an aggregate amount equal to one hundred percent
(100%) of such Net Cash Proceeds (which prepayment shall be accompanied by a
corresponding permanent reduction of the Aggregate Commitments); provided, that,
if, as of the date of receipt of any Net Cash Proceeds of any Debt Issuance, the
amount of the Loans outstanding at such time is less than the amount of such Net
Cash Proceeds, (A) such Net Cash Proceeds shall be immediately applied to prepay
in full the Loans then outstanding (if any) at such time (which prepayment shall
be accompanied by a corresponding permanent

 

24

--------------------------------------------------------------------------------

 

 

reduction of the Aggregate Commitments), and (B) the Aggregate Commitments shall
be automatically and permanently reduced on the date of receipt of such Net Cash
Proceeds on a dollar-for-dollar basis by the amount of any Net Cash Proceeds not
used to prepay outstanding Loans pursuant to clause (A) above; provided,
further, that, the Borrower shall not be required to make any prepayment of
Loans or to reduce the Aggregate Commitments, in each case pursuant to this
Section 3.05(b)(ii), unless and until the aggregate amount of Net Cash Proceeds
received by the Borrower and its Subsidiaries in connection with all Debt
Issuances consummated after the Effective Date exceeds $25,000,000.

 

(c)     Notice of Prepayment. The Borrower shall notify the Administrative Agent
by telephone (confirmed by fax or e-mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, and (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; and in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided, that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Aggregate Commitments
as contemplated by Section 3.03, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 3.03.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.

 

(d)     Application of Prepayments. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Within each
Loan, prepayments will be applied first to ABR Loans and then to Eurodollar
Loans in direct order of Interest Period maturities. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.07.

 

(e)     Records. The Borrower will use reasonable efforts to implement and
maintain internal controls to monitor the Borrowings and repayments, with the
object of preventing any request for a Borrowing that would cause conditions
specified in the first sentence of Section 2.01 not to be satisfied.

 

Section 3.06.     Fees.

 

(a)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a facility fee, which shall accrue at the facility fee rate per
annum determined pursuant to the Pricing Grid, on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided, that, if a Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which

 

25

--------------------------------------------------------------------------------

 

 

its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitment terminates, commencing on the first such
date to occur after the Effective Date; provided, that, any facility fees
accruing on the Revolving Credit Exposure after the date on which a Commitment
terminates shall be payable on demand. All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)     The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, a duration fee for each Lender in an amount equal to 0.50% of
such Lender’s Commitment as in effect on September 30, 2020. The duration fees
shall be payable in full on September 30, 2020.

 

(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees in the amounts and at the times specified in the Administrative
Agent’s Fee Letter. Such fees shall be fully earned when paid.

 

(d)     The Borrower agrees to pay to each Arranger fees in the amounts and at
the times specified in the Arrangers’ Fee Letter. Such fees shall be fully
earned when paid.

 

(e)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the applicable
Arranger, as applicable. Fees paid shall not be refundable under any
circumstances.

 

Section 3.07.     Interest.

 

(a)     The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to ABR Loans as provided in Section 3.07(a).

 

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitments; provided, that, (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

26

--------------------------------------------------------------------------------

 

 

(e)     All computations of interest for ABR Loans (including ABR Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that, any Loan that is repaid on the same day on which it is
made shall, subject to Section 3.12(a), bear interest for one day. The
applicable Alternate Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 3.08.     Alternate Rate of Interest.

 

(a)     If in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such Eurodollar Loan, or (B)
(x) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed ABR Loan, and (y) the
circumstances in Section 3.08(c)(i) do not apply (in each case with respect to
this clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender in writing. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Loans shall be suspended (to the extent of the
affected Eurodollar Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Alternate Base Rate, the utilization of the Eurodollar
Rate component in determining the Alternate Base Rate shall be suspended, in
each case until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)     Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.08(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

27

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive and binding upon all parties hereto absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined (which determination likewise
shall be conclusive and binding upon all parties hereto absent manifest error),
that:

 

(i)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.08(c), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.08(c) to replace
LIBOR with (x) one or more SOFR-Based Rates or (y) another alternate benchmark
rate giving due consideration to any evolving or then-existing convention for
similar Dollar-denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then-existing
convention for similar Dollar-denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m., New York City time, on the
fifth (5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x) above, object to the
Adjustment, or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y) above, object to such amendment; provided, that, for the
avoidance of doubt, in the case of clause (A) above, the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender in writing. Thereafter, (x) the

 

28

--------------------------------------------------------------------------------

 

 

obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods),
and (y) the Eurodollar Rate component shall no longer be utilized in determining
the Alternate Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans (subject to the foregoing clause (y)) in
the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided, that, with respect to
any such amendment effected, the Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 

Section 3.09.     Increased Costs.

 

(a)     If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except for any such reserve requirement which is contemplated by Section
3.09(e));

 

(ii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (c) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Loan (or of maintaining
its obligation to make any Loan) by an amount deemed by such Lender or other
Recipient to be material or to reduce the amount of any sum received or
receivable by such Lender or other Recipient hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender or other Recipient to
be material, then the Borrower will pay to such Lender or other Recipient such
additional amount or amounts as will compensate such Lender or other Recipient
for such additional costs actually incurred or reduction actually suffered.

 

(b)     If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or

 

29

--------------------------------------------------------------------------------

 

 

liquidity requirements, has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans held by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender as specified in Section 3.09(a) or (b), and setting
forth in reasonable detail the manner in which such amount or amounts shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(e)     The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Eurodollar Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Eurodollar Loan; provided that the
Borrower shall have received at least 10 days’ prior written notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give written notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such written notice.

 

(f)     The obligations of the Borrower under this Section shall survive the
termination of the Aggregate Commitments, the repayment in full of the Loans and
all other amounts payable hereunder and the termination of this Agreement.

 

Section 3.10.     Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
3.05(c) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 3.13, then,
in any such event, the Borrower shall compensate each Lender for the
out-of-pocket loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the present value of the
excess, if any, of (i) its cost of obtaining the funds for the applicable Loan
(assumed to be the Eurodollar Rate applicable thereto) for the period from the
date of such applicable

 

30

--------------------------------------------------------------------------------

 

 

event to the last day of the Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying such funds for such period or Interest Period, as the
case may be. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section and setting
forth in reasonable detail the manner in which such amount or amounts shall have
been determined shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof. The
obligations of the Borrower under this Section shall survive the termination of
the Aggregate Commitments, the repayment in full of the Loans and all other
amounts payable hereunder and the termination of this Agreement.

 

Section 3.11.     Taxes.

 

(a)     Any and all payments to the Lenders or the Administrative Agent
hereunder by the Borrower or on behalf of the Borrower shall be made free and
clear of and without deduction for any and all current or future Taxes, except
as required by applicable law. If under any applicable law the Borrower shall be
required to deduct any Indemnified Tax from or in respect of any sum payable
hereunder to any Recipient, (i) the sum payable shall be increased by the amount
(an “Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to Additional Amounts payable under this
Section 3.11) such Recipient shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)     In addition, the Borrower shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

 

(c)     The Borrower shall indemnify each Lender (or Participant) and the
Administrative Agent for the full amount of Indemnified Taxes paid by such
Lender (or Participant) or the Administrative Agent and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by a Lender, or by the Administrative Agent on its own behalf
or on behalf of a Lender, and setting forth in reasonable detail the manner in
which such amount shall have been determined, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within 30 days after the date such Lender or the Administrative Agent, as
the case may be, makes written demand therefor, which written demand shall be
made within 60 days of the date such Lender or the Administrative Agent receives
written demand for payment of such Indemnified Taxes from the relevant
Governmental Authority.

 

(d)     Each Lender shall severally indemnify the Administrative Agent, within
30 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.04(g)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.

 

31

--------------------------------------------------------------------------------

 

 

A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent, absent manifest error, shall be final,
conclusive and binding for all purposes. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)     If a Lender (or Participant) or the Administrative Agent receives a
refund, which in its reasonable judgment is in respect of any Indemnified Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid Additional Amounts pursuant to this Section 3.11, it shall
within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or Additional
Amounts paid, by the Borrower under this Section 3.11 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
of such Lender (or Participant) or the Administrative Agent and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that, the Borrower, upon the request of such
Lender (or Participant) or the Administrative Agent, agrees to repay the amount
paid over to the Borrower (plus penalties, interest or other charges) to such
Lender (or Participant) or the Administrative Agent in the event such Lender (or
Participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

 

(f)     As soon as practicable after the date of any payment of Indemnified
Taxes by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent at its address referred to in Section 10.01,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

 

(g)     Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 3.11 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

 

(h)     Each Lender (or Participant) that is not a United States person as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, two copies of (i) in the
case of a Non-U.S. Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under this
Agreement or any other Loan Document, executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty, (ii) an IRS Form W-8ECI, (iii) in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
or (iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of

 

32

--------------------------------------------------------------------------------

 

 

Exhibit D-2 or Exhibit D-3, IRS Form W-9 and/or another certification documents
from each beneficial owner, as applicable; provided, that, if the Non-U.S.
Lender is a partnership and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct or indirect partner, in each case,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. Federal withholding tax on payments by
the Borrower under this Agreement. Each Lender (or Participant) that is a U.S.
person as defined in Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent two copies of IRS Form W-9, or any
subsequent or substitute versions thereof or successors thereto, certifying that
such Lender (or Participant) is entitled to a complete exemption from U.S.
Federal backup withholding tax on payments made pursuant to this Agreement. Such
forms shall be delivered by each Lender on or before the date it becomes a party
to this Agreement (or, in the case of a Participant, on or before the date such
Participant becomes a Participant hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”), unless each of the applicable lending
office prior to such designation and the New Lending Office are located within
the United States. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Notwithstanding any other provision of this Section 3.11(h), a Lender
shall not be required to deliver any form pursuant to this Section 3.11(h) that
such Lender is not legally able to deliver.

 

(i)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

(j)     The Borrower shall not be required to indemnify any Lender (or
Participant), or to pay any Additional Amounts to any Lender (or Participant),
in respect of any United States withholding Tax pursuant to paragraph (a) or (c)
above to the extent that (i) the obligation to withhold amounts with respect to
such withholding tax was in effect and would apply to amounts payable to such
Lender on the date such Lender became a party to this Agreement (or, in the case
of a Participant, on the date such Participant became a Participant hereunder)
or, with respect to payments to a New Lending Office, the date such Lender
designated such New Lending Office with respect to a Loan; provided, however,
that, this clause (j) shall not apply to any Lender (or Participant) if the
assignment, participation, transfer or designation of a New Lending Office was
made at the request of the Borrower; and provided, further, however, that this
clause (j) shall not apply to the extent the indemnity payment or Additional
Amounts any Lender (or Participant) would be entitled to receive (without regard
to this clause (j)) do not exceed the indemnity payment or Additional Amounts
that the Lender (or Participant) making the assignment, participation, transfer
or designation of such New Lending Office would have been entitled to receive in
the absence of such assignment, participation, transfer or designation, or (ii)
the obligation to pay such

 

33

--------------------------------------------------------------------------------

 

 

Additional Amounts would not have arisen but for a failure by such Lender (or
Participant) to comply with the provisions of clause (h) or (i) of this Section
3.11.

 

(k)     Nothing contained in this Section 3.11 shall require any Lender (or
Participant) or the Administrative Agent to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary).

 

Section 3.12.     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 3.09,
3.10 or 3.11, or otherwise) prior to 3:00 p.m., New York City time, at the place
of payment, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except that payments pursuant to Section 3.09, 3.10, 3.11 and
10.05 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended, except as otherwise provided in the definition of
the terms “Maturity Date” and “Interest Period”, to the next succeeding Business
Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments hereunder and under
the other Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided, that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to

 

34

--------------------------------------------------------------------------------

 

 

the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.01(b), 3.11(d) or 3.11(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

Section 3.13.     Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 3.09, or if the
Borrower is required to pay any Additional Amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
then such Lender shall use reasonable efforts to file any certificate or
document requested by the Borrower (consistent with legal and regulatory
restrictions), to designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if, in the judgment of such Lender, such
filing, designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.09 or 3.11, as the case may be, in the future and (ii)
would not otherwise be disadvantageous to such Lender.

 

(b)     If (i) any Lender requests compensation under Section 3.09, (ii) the
Borrower is required to pay any Additional Amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iii) any Lender becomes a Defaulting Lender, or (iv) any Lender refuses to
consent to any amendment, waiver or other modification of this Agreement or any
other Loan Document requested by the Borrower that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, then, in
each case, the Borrower may, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement (other than its
existing rights to payment pursuant to Sections 3.09 and 3.11) to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that: (1) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld, delayed or conditioned, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under

 

35

--------------------------------------------------------------------------------

 

 

Section 3.10), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (3) in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.11, such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.13(a) and such assignment will
result in a reduction in such compensation or payments, and (4) in the case of
any such assignment resulting from clause (iv) above, the assignee provides its
consent to such requested amendment, waiver, or other modification of this
Agreement or such other Loan Document.

 

Section 3.14.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)     facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.06(a);

 

(b)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.07); provided, that, any amendment, waiver
or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 10.07, require
the consent of such Defaulting Lender in accordance with the terms hereof; and

 

(c)     the Borrower shall not be required to pay a duration fee pursuant to
Section 3.06(b) for the account of such Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused the applicable
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its relevant Applicable Percentage, and such Lender shall
thereupon cease to be a Defaulting Lender (but shall not be entitled to receive
any fees accrued during the period when it was a Defaulting Lender, and all
amendments, waivers or other modifications effected without its consent in
accordance with the provisions of Section 10.07 and this Section during such
period shall be binding on it). The rights and remedies against, and with
respect to, a Defaulting Lender under this Section are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent, the Lenders, and the Borrower may at any time have
against, or with respect to, such Defaulting Lender.

 

Article IV

Representations and Warranties

 

The Borrower represents and warrants to each of the Lenders and the
Administrative Agent that:

 

Section 4.01.     Organization; Powers. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. The Borrower has the
corporate power and authority to execute and deliver this Agreement and each
other Loan Document to which it is a party, to perform its obligations hereunder
and thereunder and to borrow hereunder.

 

36

--------------------------------------------------------------------------------

 

 

Section 4.02.     Authorization; No Conflicts. The Transactions (a) are within
the Borrower’s corporate powers and have been duly authorized by all requisite
corporate action and (b) do not (i) violate (A) any provision of any law,
statute, rule or regulation (including the Margin Regulations), (B) any
provision of the certificate of incorporation or other constitutive documents or
by-laws of the Borrower, or (C) any order of any Governmental Authority, (ii)
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which it or
any of its property is or may be bound or (iii) result in the creation or
imposition of any Lien upon any property or assets of the Borrower or any
Subsidiary, other than, in the case of clauses (i)(A), (i)(C), (ii) and (iii),
any such violations, conflicts, breaches, defaults or Liens that, individually
or in the aggregate, would not be reasonably expected to have a Material Adverse
Effect or, in the case of clause (i)(A), result in a violation of law by the
Administrative Agent or any Lender.

 

Section 4.03.     Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document
constitutes or, when executed and delivered, will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms
(subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity)).

 

Section 4.04.     Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions except such as have, or on or prior
to the Effective Date will have, been obtained or made and are in full force and
effect and except for those the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.05.     Financial Statements; No Material Adverse Effect; Beneficial
Ownership Certification.

 

(a)     The Borrower has heretofore furnished to the Administrative Agent and
the Lenders (i) its consolidated balance sheet and statements of earnings,
stockholders’ equity and cash flows as of and for the fiscal year ended December
31, 2019, reported on by PricewaterhouseCoopers LLP, independent registered
public accounting firm, and (ii) its unaudited consolidated balance sheets and
statements of earnings, stockholders’ equity and cash flows as of and for the
fiscal quarters and the portions of the fiscal year ended March 31, 2019, June
30, 2019 and September 30, 2019. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject, in the case of such quarterly
financial statements, to normal year-end adjustments and the absence of certain
footnotes.

 

(b)     Since December 31, 2019, there has been no material adverse effect on
the business, operations, properties or financial condition of the Borrower and
its Subsidiaries, taken as a whole; provided, that, for purposes of determining
the accuracy of the representation and warranty set forth in this Section
4.05(b) as of the Effective Date, the impacts of the novel coronavirus COVID-19
pandemic on the business, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole, that occurred prior to the Effective Date
and that were disclosed to the Lenders prior to the Effective Date will be
disregarded.

 

37

--------------------------------------------------------------------------------

 

 

(c)     The information included in any Beneficial Ownership Certification
delivered to the Administrative Agent or any Lender on or prior to the Effective
Date, if applicable, is true and correct in all respects.

 

Section 4.06.     Litigation, Compliance with Laws.

 

(a)     There are no actions, proceedings or investigations filed or (to the
knowledge of the Borrower) threatened against the Borrower or any Subsidiary in
any court or before any Governmental Authority or arbitration board or tribunal
which question the validity or legality of this Agreement, the Transactions or
any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining the Borrower from
the execution, delivery or performance of this Agreement or any other Loan
Document nor is there any other action, proceeding or investigation filed or (to
the knowledge of the Borrower) threatened against the Borrower or any Subsidiary
in any court or before any Governmental Authority or arbitration board or
tribunal as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would be reasonably likely to
result in a Material Adverse Effect.

 

(b)     Neither the Borrower nor any Subsidiary is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

 

Section 4.07.     Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

 

Section 4.08.     Taxes. The Borrower and the Subsidiaries have filed or caused
to be filed all Federal and material state, local and foreign Tax returns which
are required to be filed by them, and have paid or caused to be paid all
material Taxes required to have been paid by them, other than (a) any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside or (b) where such
failure to file or pay could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.09.     Employee Benefit Plans. The present aggregate value of
accumulated benefit obligations of each Plan and each foreign employee pension
benefit plan required to be funded (based on those assumptions used for
disclosure of such obligations in consolidated financial statements of the
Borrower in accordance with GAAP) did not, as of the most recent statements
available, exceed the aggregate value of the assets for each Plan by an amount
in the aggregate for all such Plans that would reasonably be expected to have a
Material Adverse Effect. Except as would not individually or in the aggregate be
reasonably expected to have a Material Adverse Effect, (a) no ERISA Termination
Event has occurred and (b) each Plan has been established and administered in
accordance with its terms and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws, rules and regulations.

 

Section 4.10.     Environmental and Safety Matters. Other than exceptions to any
of the following that would not in the aggregate have a Material Adverse Effect:
(a) the Borrower and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Borrower
or any Subsidiary now or in the past, or at any other location, that could
reasonably be expected to result in liability of the Borrower or any Subsidiary
under any Environmental and Safety Law or result in costs to any of

 

38

--------------------------------------------------------------------------------

 

 

them arising out of any Environmental and Safety Law; (c) there are no past,
present, or, to the knowledge of the Borrower and the Subsidiaries, anticipated
future events, conditions, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent the Borrower or any of
the Subsidiaries from, or increase the costs to the Borrower or any of the
Subsidiaries of, complying with applicable Environmental and Safety Laws or
obtaining or renewing all material permits, approvals, authorizations, licenses
or permissions required of any of them pursuant to any such law; and (d) neither
the Borrower nor any of the Subsidiaries has retained, assumed or otherwise
become subject to, by contract or operation of law, any liability, fixed or
contingent, under any Environmental and Safety Law.

 

Section 4.11.     Properties.

 

(a)     Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal properties that are material
to the business of the Borrower and its Subsidiaries taken as a whole, except
where the failure to have such title or interests, as applicable, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)     Each of the Borrower and its Subsidiaries owns, is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual properties that are material to the business of the
Borrower and its Subsidiaries taken as a whole, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.12.     Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 4.13.     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and will maintain in effect policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and to the knowledge of
the Borrower and its Subsidiaries, their respective directors, officers and
employees are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. The
Transactions will not violate any Anti-Corruption Law or applicable Sanctions.

 

Article V

Conditions

 

Section 5.01.     Effective Date. This Agreement shall become effective upon the
satisfaction of the following conditions:

 

(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

39

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)     The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date; provided, that, (i) to the extent such representations and
warranties expressly relate to an earlier date, they shall be true and correct
in all material respects as of such earlier date, and (ii) to the extent such
representations and warranties are qualified by materiality, such
representations and warranties shall be true and correct in all respects. As of
the Effective Date and immediately after giving effect to the Transactions to
occur on the Effective Date, no Default shall have occurred and be continuing
and the Administrative Agent shall have received a certificate signed by the
President, a Vice President or a Financial Officer of the Borrower confirming
the foregoing.

 

(d)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including the
reasonable fees and expenses of counsel to the Administrative Agent) required to
be reimbursed or paid by the Borrower hereunder or under any Loan Document.

 

(e)     The Administrative Agent (or its counsel) shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) from Faegre Drinker Biddle & Reath LLP, counsel
for the Borrower, covering such matters relating to the Borrower and the Loan
Documents as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

 

(f)     The Administrative Agent and each Lender shall have received, to the
extent requested by the Administrative Agent or such Lender, all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, receipt by the Administrative Agent and each Lender, to the extent
requested by the Administrative Agent or such Lender, of a Beneficial Ownership
Certification with respect to the Borrower.

 

(g)     The Administrative Agent shall have received satisfactory evidence that
an amendment to the 2019 JPMorgan Credit Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, shall be effective prior
to, or contemporaneously with, the Effective Date.

 

Section 5.02.     Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a Borrowing
made solely to refinance outstanding Borrowings that does not increase the
aggregate principal amount of the Loans of any Lender outstanding) is subject to
the satisfaction of the following conditions:

 

(a)     The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

 

40

--------------------------------------------------------------------------------

 

 

(b)     The representations and warranties of the Borrower set forth in the Loan
Documents (other than, after the Effective Date, the representations and
warranties set forth in Sections 4.05(b) and 4.06(a)) shall be true and correct
in all material respects on and as of the date of any such Borrowing; provided,
that, (i) to the extent such representations and warranties expressly relate to
an earlier date, they shall be true and correct in all material respects as of
such earlier date and (ii) to the extent such representations and warranties are
qualified by materiality, such representations and warranties shall be true and
correct in all respects.

 

(c)     At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

Each Borrowing (other than a Borrowing made solely to refinance outstanding
Borrowings that does not increase the aggregate principal amount of the Loans of
any Lender outstanding) shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Sections 5.02(b) and (c).

 

Article VI

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of the Subsidiaries to, on and after the Effective Date:

 

Section 6.01.     Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate, partnership and/or
limited liability company existence and its rights and franchises that are
material to the business of the Borrower and its Subsidiaries taken as a whole,
except as expressly permitted under Section 7.01 and except, in the case of any
Subsidiary, where the failure to do so would not result in a Material Adverse
Effect.

 

Section 6.02.     Compliance with Law; Business and Properties. Comply in all
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority (including Environmental and Safety Laws and ERISA),
whether now in effect or hereafter enacted, except instances that could not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
and at all times maintain and preserve all property material to the conduct of
the business of the Borrower and its Subsidiaries taken as a whole and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so would not result in a Material Adverse Effect.

 

Section 6.03.     Financial Statements, Reports, Etc. In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:

 

(a)     within 105 days after the end of each fiscal year of the Borrower, its
annual report on Form 10-K as filed with the SEC, including its consolidated
balance sheet and the related consolidated statements of earnings and cash flows
showing its consolidated financial position as of the end of such fiscal year
and the consolidated results of its operations and cash flows for such year, all
audited by PricewaterhouseCoopers LLP or other independent registered public
accounting firm of recognized national standing selected by the Borrower and
accompanied by an

 

41

--------------------------------------------------------------------------------

 

 

opinion of such accounting firm to the effect that such consolidated financial
statements present fairly in all material respects the Borrower’s financial
position and results of operations and cash flows on a consolidated basis in
accordance with GAAP;

 

(b)     within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its quarterly report on Form 10-Q as filed
with the SEC, including its unaudited consolidated balance sheet and related
consolidated statements of earnings and cash flows, showing its consolidated
financial position as of the end of such fiscal quarter and the consolidated
results of its operations and cash flows for such fiscal quarter and the then
elapsed portion of the fiscal year (and each delivery of such statements shall
be deemed a representation that such statements present fairly in all material
respects the Borrower’s financial position and results of operations and cash
flows on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

 

(c)     concurrently with any delivery of financial statements under Sections
6.03(a) or (b), a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) demonstrating in reasonable detail calculation of the covenant set forth in
Section 7.04 as of the last day of the period covered by such financial
statements;

 

(d)     promptly after the same become publicly available, copies of all reports
on Form 8-K filed by it with the SEC, or any Governmental Authority succeeding
to any of or all the functions of the SEC, and copies of all reports distributed
to its shareholders; and

 

(e)     promptly, upon request, (i) all documentation and other information that
a Lender reasonably requests through the Administrative Agent in order to comply
with obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation, and (ii) such other information regarding the Borrower and
its Subsidiaries, or the compliance by the Borrower with the terms of the Loan
Documents, as any Lender shall reasonably request through the Administrative
Agent (it being understood that, in the case of this clause (ii), the Borrower
shall not be required to provide any information or documents which are subject
to confidentiality provisions the nature of which prohibit such disclosure).

 

Information required to be delivered pursuant to this Section (other than
Sections 6.03(c) or 6.03(e)(i)) shall be deemed to have been delivered on the
date on which the Borrower provides notice (reasonably identifying where the
applicable disclosure may be obtained) to the Administrative Agent that such
information has been posted on the Borrower’s website on the internet at
www.zimmerbiomet.com, or on the SEC’s website on the internet at www.sec.gov or
at another website identified in such notice and accessible by the Lenders
without charge.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and

 

42

--------------------------------------------------------------------------------

 

 

that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, that, to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

Section 6.04.     Insurance. Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance (including
product liability insurance), to such extent and against such risks, including
fire and other risks insured against by extended coverage, as are customary with
companies similarly situated and in the same or similar businesses.

 

Section 6.05.     Obligations and Taxes. Pay and discharge promptly when due all
material Taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

 

Section 6.06.     Litigation and Other Notices. In the case of the Borrower,
give the Administrative Agent written notice of the following within 10 Business
Days after any executive officer of the Borrower obtains knowledge thereof:

 

(a)     the filing or commencement of any action, suit or proceeding which the
Borrower reasonably expects to result in a Material Adverse Effect;

 

(b)     any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and

 

(c)     any change in any of the Ratings.

 

provided, that, in the case of Sections 6.06(a) and 6.06(c), the Borrower shall
not be required to provide separate notice of any event disclosed in any report
promptly filed with the SEC if the Borrower has provided notice to the
Administrative Agent in accordance with the penultimate paragraph of Section
6.03 to the effect that such information has been posted and reasonably
identifying where the applicable disclosure may be obtained.

 

Section 6.07.     Books and Records; Inspection Rights. (a) Keep proper books of
record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and (in the presence of
officers of the Borrower, whether by phone or in person) its independent
accountants (in each case subject to the Borrower’s obligations under applicable
confidentiality provisions), all at such

 

43

--------------------------------------------------------------------------------

 

 

reasonable times and as often as reasonably requested, all at the expense of the
applicable Lenders; provided, that, during the continuation of any Default (x)
any expense of the Lenders in connection with the foregoing shall be for the
account of the Borrower and (y) Lenders shall be permitted to discuss the
affairs, finances and condition of the Borrower and its Subsidiaries without
officers of the Borrower being present.

 

Section 6.08.     Use of Proceeds. Use the proceeds of the Loans only for
general corporate purposes and not use any part of the proceeds of any Loan,
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including the Margin Regulations. The
Borrower shall not request any Borrowing or use the proceeds of any Borrowing
and the Borrower shall procure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use the proceeds
of any Borrowing, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

Section 6.09.     Post-Closing Matters. The Borrower shall deliver to the
Administrative Agent the documents, and perform the actions, in each case, as
set forth on Schedule 6.09 within the time periods set forth on Schedule 6.09
(or such longer periods of time as the Administrative Agent may agree in its
sole discretion).

 

Article VII

Negative Covenants

 

The Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid shall remain outstanding, unless the Required Lenders shall otherwise
consent in writing, it will not, and will not permit any of the Subsidiaries to,
on and after the Effective Date:

 

Section 7.01.     Consolidations, Mergers, and Sales of Assets. (a) In the case
of the Borrower, consolidate or merge with or into any other Person or
liquidate, wind up or dissolve (or suffer any liquidation or dissolution) or (b)
sell or otherwise transfer (in one transaction or a series of transactions), or
permit any Subsidiary to sell or otherwise transfer (in one transaction or a
series of transactions), all or substantially all of the assets of the Borrower
and the Subsidiaries, taken as a whole, to any other Person (other than the
Borrower or any Subsidiary); provided, that, the Borrower may merge or
consolidate with another Person if the Borrower is the corporation surviving
such merger or consolidation.

 

Section 7.02.     Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent the Borrower or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

 

(a)     Liens existing on the Effective Date and set forth on Schedule 7.02;

 

(b)     any Lien existing on property owned or leased by any Person at the time
it becomes a Subsidiary, provided, that, such Lien was not created in
anticipation of such Person becoming a Subsidiary;

 

44

--------------------------------------------------------------------------------

 

 

(c)     any Lien existing on property at the time of the acquisition thereof by
the Borrower or any Subsidiary, provided, that, such Lien was not created in
anticipation of such acquisition;

 

(d)     Liens on property acquired, constructed or improved by the Borrower or
any Subsidiary; provided, that, the Debt secured thereby does not exceed 80% of
the cost of acquiring, constructing or improving such property and such Liens do
not apply to any other property of the Borrower or any Subsidiary;

 

(e)     Liens on receivables and the proceeds thereof securing any Permitted
Receivables Securitization;

 

(f)     any Liens securing Debt of a Subsidiary owing to the Borrower or to
another Subsidiary;

 

(g)     Liens for taxes, assessments or governmental charges or levies not yet
due or that are being contested in good faith by appropriate proceedings;
provided, that, adequate reserves with respect thereto are maintained on the
books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP;

 

(h)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not more
than 60 days delinquent in accordance with their terms or that are being
contested in good faith by appropriate proceedings;

 

(i)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

(j)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(k)     easements, rights-of-way, restrictions, licenses, reservations, utility
easements and other similar encumbrances imposed by law or incurred in the
ordinary course of business that do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries, considered as a whole;

 

(l)     any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

 

(m)     attachment or judgment Liens in respect of judgments or decrees that
have been vacated, discharged or stayed within 30 days from the entry thereof;
and attachment or judgment Liens in respect of judgments or decrees that have
been bonded pending appeal within 30 days from the entry thereof and which do
not exceed $200,000,000 in the aggregate;

 

(n)     Liens arising from precautionary U.C.C. financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Borrower or any Subsidiary in the ordinary course of business;

 

(o)     customary Liens in favor of a banking institution arising by operation
of law encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and that are
within the general parameters customary in the banking industry;

 

45

--------------------------------------------------------------------------------

 

 

(p)     any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in Section
7.02(a) through 7.02(d), so long as the principal amount of the Debt or other
obligations secured thereby does not exceed the principal amount of Debt or
obligations so secured at the time of such extension, renewal or replacement
(except that, where an additional principal amount of Debt is incurred to
provide funds for the completion of a specific project, the additional principal
amount, and any related financing costs, may be secured by the Lien as well) and
such Lien is limited to the same property subject to the Lien so extended,
renewed or replaced (and improvements on such property); and

 

(q)     any Lien not permitted by Sections 7.02(a) through 7.02(p) securing Debt
which, together with the aggregate outstanding principal amount of all other
Debt of the Borrower and its Subsidiaries that is secured by Liens in reliance
on this Section 7.02(q) and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of Section
7.03 but for this Section 7.02(q), does not at any time exceed 12.5% of
Consolidated Net Tangible Assets.

 

Section 7.03.     Limitation on Sale and Leaseback Transactions. Enter into any
Sale and Leaseback Transaction, unless the Borrower or such Subsidiary would be
entitled to incur Debt, in a principal amount equal to the Value of such Sale
and Leaseback Transaction, which is secured by Liens on the property to be
leased without violating Section 7.02.

 

Section 7.04.     Financial Condition Covenant. Permit the Consolidated Leverage
Ratio, as at the last day of any period of four consecutive fiscal quarters of
the Borrower to exceed 5.75 to 1.00.

 

Section 7.05.     Subsidiary Indebtedness. Permit Subsidiaries of the Borrower
to create, issue, incur, assume, become liable in respect of or suffer to exist
any Debt (other than Permitted Debt and Debt created under this Agreement and
the other Loan Documents) in an aggregate principal amount exceeding
$250,000,000 outstanding at any time.

 

Article VIII

Events of Default

 

In case of the happening of any of the following events (each an “Event of
Default”):

 

(a)     any representation or warranty made or deemed made by the Borrower in or
in connection with the execution and delivery of this Agreement or any other
Loan Document or the Borrowings or other extensions of credit hereunder shall
prove to have been false or misleading in any material respect when so made or
deemed made;

 

(b)     default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)     default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (b) above)
due from the Borrower hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

 

46

--------------------------------------------------------------------------------

 

 

(d)     default shall be made in the due observance or performance of any
covenant or agreement contained in Section 6.01 (in the case of the preservation
of existence the Borrower), Section 6.06(b), Section 6.08, Section 6.09 or
Article VII;

 

(e)     default shall be made in the due observance or performance of any
covenant or agreement of the Borrower contained herein (other than those
specified in clauses (b), (c) or (d) above) or in any other Loan Document and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to the Borrower;

 

(f)     the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $150,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period) or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;

 

(g)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary or
(iii) the winding up or liquidation of the Borrower or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)     the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in clause (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;

 

(i)     one or more judgments or decrees for the payment of money in an
aggregate amount equal to or greater than $200,000,000 (exclusive of any amount
thereof reasonably expected to be covered by insurance) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall not have been vacated, discharged or stayed for a period of 60 consecutive
days, or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditors, exceeds
$200,000,000) to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

(j)     (i) a Plan of the Borrower or an ERISA Affiliate shall fail to maintain
the minimum funding standard required by Section 412 of the Code or Section 302
of ERISA for any plan year or a waiver of such standard is sought or granted
under Section 412(c) of the Code or Section 302(c)

 

47

--------------------------------------------------------------------------------

 

 

of ERISA, (ii) an ERISA Termination Event shall have occurred with respect to
the Borrower or an ERISA Affiliate has incurred, or in the reasonable opinion of
the Required Lenders is reasonably likely to incur, a liability to or on account
of a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, (iii) any
Person shall engage in any prohibited transaction described in Sections 406 of
ERISA or 4975 of the Code for which a statutory or class exemption is not
available or a private exemption has not been previously obtained from the
United States Department of Labor, (iv) the Borrower or any ERISA Affiliate
shall fail to pay any required installment or any other payment required to be
paid by such entity under Section 412 of the Code or Section 302 of ERISA on or
before the due date for such installment or other payment (taking into account
any extensions granted) or (v) the Borrower or any ERISA Affiliate shall fail to
make any contribution or payment to any Multiemployer Plan which the Borrower or
any ERISA Affiliate is required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto (taking into account any
extensions granted), and, in the event of the occurrence of any of the events
described in clauses (i) through (v) above, there shall result from any such
event or events either a liability or a material risk of incurring a liability
which is reasonably expected to have a Material Adverse Effect; or

 

(k)     a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Aggregate Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived anything contained herein to the contrary notwithstanding; and, if any
event with respect to the Borrower described in clause (g) or (h) above shall
have occurred and be continuing, the Aggregate Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding.

 

Article IX

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Bank of
America is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender and to exercise such powers
as are specifically delegated to the Administrative Agent by the terms and
provisions hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the other parties hereto, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Borrower pursuant to this Agreement or any other Loan

 

48

--------------------------------------------------------------------------------

 

 

Document as received by the Administrative Agent. Notwithstanding anything
herein to the contrary, none of the Arrangers, syndication agents, or
documentation agents listed on the cover page hereof shall have any duties or
obligations under this Agreement or any of the other Loan Documents, except in
its capacity as the Administrative Agent or a Lender under this Agreement, but
all such Persons shall have the benefit of the indemnities provided for
hereunder. Neither the Administrative Agent nor any Arranger, as applicable, nor
any of their respective directors, officers, employees or agents shall have any
duty or responsibility to disclose, and shall not be liable for the failure to
disclose, to any Lender any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Affiliates that is communicated
to, or in the possession of, the Administrative Agent, any Arranger, or any of
their respective directors, officers, employees or agents in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or other instruments or agreements. The Administrative Agent may
deem and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons (including telephonic and written Borrowing Requests).
Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall have any responsibility to the Borrower on account of
the failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or in connection herewith. The Administrative
Agent may execute any and all duties hereunder by or through their respective
branches, Affiliates, agents or employees and shall be entitled to rely upon the
advice of legal counsel selected by them with due care with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.
Without limiting the foregoing, the Administrative Agent may, by notice to the
Borrower, designate any of its branches or Affiliates as the Person to receive
any or all notices (including Borrowing Requests and Interest Election Requests)
to be delivered to the Administrative Agent pursuant to this Agreement.

 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Borrower. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf

 

49

--------------------------------------------------------------------------------

 

 

of the Lenders, appoint a successor Administrative Agent which shall be a bank
having a combined capital and surplus of at least $500,000,000 (or any Affiliate
of such bank) with an office in New York, New York. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article IX and Section 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

 

Each Lender expressly acknowledges that none of the Administrative Agent nor any
Arranger has made any representation or warranty to it, and that no act by the
Administrative Agent or any Arranger hereafter taken, including any consent to,
and acceptance of any assignment or review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or any Arranger to any Lender as to any matter,
including whether the Administrative Agent or any Arranger has disclosed
material information in their (or their respective directors, officers,
employees or agents) possession. Each Lender represents to the Administrative
Agent and the Arranger that it has, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their respective
directors, officers, employees or agents and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, and all applicable bank or other regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their respective
directors, officers, employees or agents and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Each Lender represents and warrants that, as
of the date it becomes a Lender, (i) it is such Lender’s intention that the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a Lender for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

 

It is agreed that the Arrangers shall, in their capacities as such, have no
duties or responsibilities under this Agreement or any other Loan Document. No
Arranger shall have or be deemed to have any

 

50

--------------------------------------------------------------------------------

 

 

fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the Arrangers in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

 

(a)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(b)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(c)     (i) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (iii) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (iv) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(d)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

In addition, unless either (1) clause (a) above is true with respect to a Lender
or (2) a Lender has provided another representation, warranty and covenant in
accordance with clause (d) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

51

--------------------------------------------------------------------------------

 

 

Article X


Miscellaneous

 

Section 10.01.     Notices.

 

(a)     General. Notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
or sent by telecopy or electronic mail, as follows:

 

(i)     if to the Borrower, to Zimmer Biomet Holdings, Inc., 345 East Main
Street, Warsaw, IN 46580, Attention of Suketu Upadhyay, Executive Vice President
and Chief Financial Officer (Fax No.: 574-372‑3930; email:
Suketu.Upadhyay@zimmerbiomet.com);

 

(ii)     (A) if to the Administrative Agent for payments, Borrowing Requests and
Interest Election Requests, to Bank of America, N.A., One Independence Center,
101 North Tyron Street, Mail Code NC1-001-05-46, Charlotte, NC 28255-0001, Attn:
Patricia Santos, Phone: 980-387-3794, Email: patricia.santos@baml.com, Fax:
704-625-4200; and (B) if to the Administrative Agent for any other notices, to
Bank of America, N.A., Agency Management, 900 W Trade Street, Mail Code:
NC1-026-06-03, Charlotte, NC 28255-0001, Attn: Erik Truette, Phone 980-387-5451,
Fax: 704-409-0015, Email: erik.m.truette@baml.com; and

 

(iii)     if to a Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section; provided, that, any notice or other communication received by the
recipient (i) on or before 5:00 p.m., New York City time, shall be deemed to
have been given on the date of receipt or (ii) after 5:00 p.m., New York City
time, shall be deemed to have been given on the Business Day following the date
of receipt. Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person; provided, further, that, any notice or other communication received
by the recipient (i) on or before 5:00 p.m., New York City time, shall be deemed
to have been given on the date of receipt or (ii) after 5:00 p.m., New York City
time, shall be deemed to have been given on the Business Day following the date
of receipt.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as

 

52

--------------------------------------------------------------------------------

 

 

available, return e-mail or other written acknowledgment) and (ii) notices and
other communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

 

(d)     Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)     Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Borrowing Requests) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

53

--------------------------------------------------------------------------------

 

 

Section 10.02.     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in any other Loan
Document and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the
Lenders and shall survive the execution and delivery of the Loan documents and
the making by the Lenders of the Loans regardless of any investigation made by
or on behalf of the Administrative Agent, the Lenders or any Related Party of
any of the foregoing, and regardless of whether any such Person may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or the Aggregate Commitments have
not expired or terminated. The provisions of Sections 3.09, 3.10, 3.11, and
10.05 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Aggregate
Commitments or the termination of this Agreement or any provision hereof.

 

Section 10.03.     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof (by electronic “pdf”
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

Section 10.04.     Successors and Assigns.

 

(a)     Whenever in this Agreement any of the parties is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of any party that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.

 

(b)     Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, that, (i) except in the case of an assignment of a Commitment or a
Loan to another Lender, an Affiliate of a Lender or an Approved Fund, (A) each
of the Borrower (so long as no Event of Default shall have occurred and be
continuing) and the Administrative Agent must give its prior written consent to
such assignment (which consent in each case shall not be unreasonably withheld,
delayed or conditioned) and (B) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless it shall be the
entire amount of such Lender’s Commitment or Loans, as applicable; provided,
further, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and a processing and
recordation fee of $3,500. Upon acceptance and recording pursuant to Section
10.04(e), from and after the effective date specified in each Assignment and
Assumption, (x) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (y) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto

 

54

--------------------------------------------------------------------------------

 

 

(but shall (i) continue to be entitled to the benefits of Sections 3.09, 3.10,
3.11 and 10.05, as well as to any fees accrued for its account hereunder and not
yet paid and (ii) continue to be subject to the confidentiality provisions
hereof)). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.04(f).

 

(c)     [Reserved].

 

(d)     The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. No assignment or transfer of any Loan or Commitment (or
portion thereof) shall be effective unless and until it has been recorded in the
Register as provided in this Section 10.04(d). The Register shall be available
for inspection by each party hereto as to its own interests hereunder, at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.04(b), if applicable, and, if required, the written consent of the
Borrower to such assignment, the Administrative Agent shall (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register.

 

(f)     Each Lender may sell participations to one or more Eligible Assignees
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, that, (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each Participant
shall be entitled to the benefit of the cost protection provisions contained in
Sections 3.09, 3.10 and 3.11 to the same extent as if it were as assignee under
Section 10.04(b) (subject to the requirements therein, including the
requirements under Sections 3.11(h) and 3.11(i) (it being understood that the
documentation required under such Sections shall be delivered to the
participating Lender)); provided, that, such Participant agrees to the
provisions of Section 3.13 as if it were an assignee under Section 10.04(b) and
shall not be entitled to receive any greater payment than the amount that could
have been claimed by the participating Lender had it continued to hold the
interest of such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after such Participant
acquired the applicable participation, and it being further agreed that the
participating Lender will not be permitted to make claims against the Borrower
under Section 3.09(b) for costs or reductions resulting from the sale of a
participation, except that all claims made pursuant to such Sections shall be
made through such participating Lender, (iv) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
participating Lender in connection with such Lender’s rights and obligations
under this Agreement, and (v) such participating Lender shall retain the sole
right to enforce the obligations of the Borrower relating to the Loans and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided,

 

55

--------------------------------------------------------------------------------

 

 

that, in the case of any amendments, modifications or waivers described in the
first proviso to Section 10.07(b), the agreement or instrument pursuant to which
such participating Lender sells such a participation may provide that such
Lender will not, without the consent of the applicable Participant, agree to any
such amendment, modification or waiver that affects such Participant or requires
the approval of all the Lender.

 

(g)     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided, that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as an Administrative Agent)
shall not have any responsibility for maintaining a Participant Register.

 

(h)     Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.04, disclose to
the assignee or Participant or proposed assignee or Participant any information
relating to the Borrower furnished to such Lender; provided, that, prior to any
such disclosure, each such assignee or Participant or proposed assignee or
Participant shall be subject to confidentiality provisions at least as
restrictive as those contained herein.

 

(i)     The Borrower shall not assign or delegate any rights and duties
hereunder or under any other Loan Document, without the prior written consent of
each of the Administrative Agent and each of the Lenders (and any assignment or
delegation without such prior written consent shall be null and void).

 

(j)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided, that,
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 10.05.     Expenses, Indemnity.

 

(a)     The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by (i) the Administrative Agent and the Arrangers in connection with
entering into this Agreement or any other Loan Document or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable fees, disbursements and other charges of a single
counsel), or (ii) the Administrative Agent, the Arrangers or any Lender in
connection with the enforcement of their rights in connection with this
Agreement and any other Loan Document or in connection with the Loans made
hereunder or thereunder, including the fees and disbursements of counsel for the
Administrative Agent, the Arrangers and, in the case of enforcement, each
Lender.

 

56

--------------------------------------------------------------------------------

 

 

(b)     The Borrower agrees to indemnify the Administrative Agent, the
Arrangers, each Lender, each of their Affiliates and the respective Related
Parties of the foregoing (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable fees,
disbursements and other charges of counsel, incurred by or asserted against any
Indemnitee arising out of or in connection with (i) the consummation of the
transactions contemplated by this Agreement (including the syndication of the
credit facilities provided for herein), (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this
Agreement, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided, that, (x)
such indemnity shall not, as to any Indemnitee, be available to the extent that
a court of competent jurisdiction has determined by a final non-appealable
judgment that such losses, claims, damages, liabilities or related expenses
result from the gross negligence or willful misconduct of such Indemnitee and
(y) such indemnity shall not apply to losses, claims, damages, liabilities or
related expenses that result from disputes solely between Lenders.

 

(c)     To the fullest extent permitted by applicable law, the Borrower shall
not assert, or permit any of its Affiliates or Related Parties to assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

 

(d)     To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.05(a) or (b) to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party thereof,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentages (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this Section 10.05(d) are several and not joint. The
failure of any Lender to make any payment pursuant to this Section 10.05(d)
shall not relieve any other Lender of its corresponding obligation to do so, and
no Lender shall be responsible for the failure of any other Lender to so make
its payment pursuant to this Section 10.05(d).

 

(e)     All amounts due under this Section 10.05 shall be payable on written
demand therefor.

 

57

--------------------------------------------------------------------------------

 

 

Section 10.06.     Applicable Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

Section 10.07.     Waivers, Amendment.

 

(a)     No failure or delay of the Administrative Agent or any Lender in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure therefrom shall in any event be
effective unless the same shall be permitted by Section 10.07(b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

 

(b)     Except as provided in Section 10.07(c), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by, in the case of this Agreement, the Borrower, the Administrative
Agent and the Required Lenders or, in the case of any other Loan Document, the
Borrower and the Administrative Agent, with the consent of the Required Lenders;
provided, that, no such agreement shall (i) decrease the principal amount of, or
extend the scheduled maturity date of, or date for the payment of any interest
on, any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, in each case without the prior
written consent of each Lender directly affected thereby, (ii) increase the
amount of, or postpone the scheduled date of the expiration of, any Commitment,
or decrease or extend the date for payment of the facility fees or duration
fees, or waive or excuse any such payment or any part thereof, without the prior
written consent of each Lender directly affected thereby, (iii) amend or modify
the provisions of Section 3.12 or Section 10.04(i), the provisions of this
Section 10.07 or the definition of the “Required Lenders” without the prior
written consent of each Lender or (iv) change the requirement that Loans by
Lenders be made ratably in accordance with their respective applicable
Commitments without the prior written consent of each Lender directly affected
thereby; provided, further, that, that no such agreement shall waive, amend,
modify or otherwise affect the rights or duties hereunder or under the other
Loan Documents of the Administrative Agent without the prior written consent of
the Administrative Agent.

 

(c)     Notwithstanding anything to the contrary in Section 12.07(b):

 

(i)     no consent with respect to any waiver, amendment or other modification
of this Agreement or any other Loan Document shall be required of (A) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in Sections 10.07(b)(i) or 10.07(b)(ii) and then only
in the event such Defaulting Lender shall be affected by such amendment, waiver
or other modification or (B) in the case of any waiver, amendment or other
modification referred to in Section 10.07(b), any Lender that receives payment
in full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification;

 

58

--------------------------------------------------------------------------------

 

 

(ii)     each Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;

 

(iii)     this Agreement may be amended in a manner provided in Section 3.08(c);
and

 

(iv)     any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

 

(d)     Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.07, and any consent by any Lender pursuant to this
Section 10.07 shall bind any assignee of its rights and interests hereunder.

 

Section 10.08.     Entire Agreement. This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the Arrangers constitute the entire contract among the
parties relative to the subject matter hereof. Any previous agreement among the
parties not referred to in the immediately preceding sentence with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents, except that this Agreement and the other Loan Documents do not
supersede any provision of any commitment letter or engagement letter entered
into in connection herewith that by the express terms thereof survives the
execution and delivery hereof. Nothing in this Agreement, expressed or implied,
is intended to confer any rights, remedies, obligations or liabilities under or
by reason of this Agreement upon any Person other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 10.04(f)), the Arrangers and, to the extent expressly
contemplated hereby, the Related Parties of any of the Administrative Agent, the
Arrangers and the Lenders.

 

Section 10.09.     Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 10.10.     Counterparts; Electronic Execution.

 

(a)     This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in Section
10.03. Delivery of an executed counterpart of a signature page of this Agreement
by fax, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

59

--------------------------------------------------------------------------------

 

 

(b)     The words “execution”, “signed”, “signature”, “delivery”, and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary, the Administrative Agent shall not be under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it. Without limiting the generality of the foregoing, the Borrower hereby (i)
agrees that, for all purposes, including in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Borrower, electronic images
of this Agreement or any other Loan Documents (in each case, including with
respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

 

Section 10.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all of the obligations
of the Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 10.12 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.13.     Jurisdiction: Consent to Service of Process.

 

(a)     The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of any of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto in any forum other than the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each party hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any

 

60

--------------------------------------------------------------------------------

 

 

other manner provided by law. Nothing in this Agreement shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action, litigation or proceeding relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto against the Borrower or
any of its properties in the courts of any jurisdiction.

 

(b)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto in any
court referred to in Section 10.13(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action, litigation or proceeding
in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

Section 10.14.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

 

Section 10.15.     Confidentiality. The Administrative Agent and the Lenders
expressly agrees, for the benefit of the Borrower and the Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its Affiliates, its
auditors and its Related Parties, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential or shall be
subject to a professional or employment obligation of confidentiality applying
to such Confidential Information), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder and thereunder, (f) subject to an express
agreement for the benefit of the Borrower and the Subsidiaries containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or to any direct or indirect
counterparty to a Hedge Agreement or to any credit insurance provider relating
to the Borrower or its Subsidiaries and their obligations (or, in each case,
their respective advisors), (g) with the consent of the Borrower, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized ratings agency, (i) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein or (j) to the extent such Confidential Information (i)

 

61

--------------------------------------------------------------------------------

 

 

becomes publicly available other than as a result of a breach of this Section,
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower and the Subsidiaries
or (iii) is independently developed by the Administrative Agent or any Lender
without reference to the Confidential Information; provided, that, with respect
to disclosures pursuant to clause (b) above (other than any such disclosure in
connection with any routine compliance examination or examination of the
financial condition of such Lender by such regulatory authority) and clause (c)
above (unless prohibited by law or applicable court order), the Administrative
Agent or such Lender, as the case may be, shall attempt to notify the Borrower
of any request by any Governmental Authority or other Person for disclosure of
such Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
For the purposes of this Section, “Confidential Information” shall mean all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Borrower and the Subsidiaries relating to the Borrower and the Subsidiaries or
their respective businesses, other than (x) any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower and the Subsidiaries and (y) information
pertaining to this Agreement routinely provided by agents or arrangers to data
service providers, including league table providers, that serve the lending
industry; provided, that, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person customarily accords to its own confidential information. It is
understood and agreed that the Borrower and the Subsidiaries and their
respective Affiliates may rely upon this Section 10.15 for any purpose,
including to comply with Regulation FD.

 

Section 10.16.     USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation,
and the Borrower agrees to provide such information from time to time upon
request to each Lender and the Administrative Agent.

 

Section 10.17.     No Fiduciary Relationship. The Borrower, on behalf of itself
and its Affiliates, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower and its Affiliates, on the one hand, and the Credit Parties and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Credit Parties or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The Credit
Parties and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Credit Parties or their Affiliates has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby agrees not to assert any claims against
any of the Administrative Agent, the Arrangers, the Lenders or their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby and
any communications in connection therewith.

 

Section 10.18.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

62

--------------------------------------------------------------------------------

 

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

Section 10.19.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

 

Section 10.20.     Acknowledgment Regarding any Supported QFCs.   To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree that, with respect to the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States),
in the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with

 

63

--------------------------------------------------------------------------------

 

 

respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Rest of page left intentionally blank]

 

 

 

 

 

64

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZIMMER BIOMET HOLDINGS, INC.

 

By:     /s/ Suketu Upadhyay                                  

Name: Suketu Upadhyay

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:     /s/ Erik M. Truette                                     

Name: Erik M. Truette  

Title: Vice President

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

By:     /s/ Darren Merten                                       

Name: Darren Merten

Title: Director

 

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

BNP PARIBAS,

as a Lender

 

By:     /s/ Brendan Heneghan                                

Name: Brendan Heneghan

Title: Director

 

By:     /s/ Karim Remtoula                                    

Name: Karim Remtoula

Title: Vice President

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.,

as a Lender

 

By:     /s/ Richard Rivera                                      

Name: Richard Rivera

Title: Vice President

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:     /s/ Stephen Lescher                                    

Name: Stephen Lescher

Title: Vice President

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

Credit Suisse AG, Cayman Islands Branch,

as a Lender

 

By:     /s/ Lingzi Huang                                        

Name: Lingzi Huang

Title: Authorized Signatory

 

By:     /s/ Brady Bingham                                     

Name: Brady Bingham

Title: Authorized Signatory

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

Credit Suisse (SWITZERLAND), ltd.,

as a Lender

 

By:     /s/ Ramon Schraner                                   

Name: Ramon Schraner

Title: Assistant Vice President

 

By:     /s/ Manuela Hug                                        

Name: Manuela Hug

Title: Assistant Vice President

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A.,

as a Lender

 

By:     /s/ Iain Stewart                                           

Name: Iain Stewart

Title: Managing Director

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD.,

as a Lender

 

By:     /s/ Tracy Rahn                                            

Name: Tracy Rahn

Title: Executive Director

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as a Lender

 

By:     /s/ David Meisner                                      

Name: David Meisner

Title: Vice President

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA,

as a Lender

 

By:     /s/ Scott MacVicar                                     

Name: Scott MacVicar

Title: Authorized Signatory

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

 

By:     /s/ Michael Maguire                                   

Name: Michael Maguire

Title: Managing Director

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

td bank, n.a.,

as a Lender

 

By:     /s/ Jason Siewert                                        

Name: Jason Siewert

Title: Senior Vice President

 

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

u.s. bank national association,

as a Lender

 

By:     /s/ Michael West                                        

Name: Michael West

Title: Senior Vice President

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

DZ BANK AG

Deutsche Zentral-Genossenschaftsbank

Frankfurt am Main New York Branch,

as a Lender

 

By:    /s/ Oliver Hildenbrand                                

Name: Oliver Hildenbrand

Title: Director

 

By:     /s/ Heiko Voss                                            

Name: Heiko Voss

Title: Assistant Vice President

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,

as a Lender

 

By:     /s/ Annie Carr                                            

Name: Annie Carr

Title: Authorized Signatory

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

unicredit bank ag, new york branch,

as a Lender

 

By: /s/ Fabio Della Malva                                    

Fabio Della Malva 

Managing Director

 

 

By: /s/ Liz Lebedinskaya                                      

Liz Lebedinskaya

Associate Director

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

lake city bank,

as a Lender

 

By:     /s/ Michael E. Gavin                                                   
   

Name: Michael E. Gavin

Title:   Executive Vice President – Chief Credit Officer,
            Credit Administration

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

CREDIT AGREEMENT (2020)

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

PRICING GRID

 

1.     From the Effective Date through and including September 30, 2020, the
facility fee and Applicable Margin grid set forth below:

 

Pricing Category

Ratings

(S&P/Moody’s)

Facility Fee Rate

(in Basis Points)

Applicable Margin for Eurodollar Loans (in Basis Points)

Applicable Margin for ABR Loans (in Basis Points)

Category 1

A-/A3 or higher

30.0

145.0

45.0

Category 2

BBB+/Baa1

35.0

152.5

52.5

Category 3

BBB/Baa2

40.0

160.0

60.0

Category 4

BBB-/Baa3

45.0

167.5

67.5

Category 5

BB+/Ba1 or lower

50.0

200.0

100.0

 

2.     After September 30, 2020, the facility fee and Applicable Margin grid set
forth below:

 

Pricing Category

Ratings

(S&P/Moody’s)

Facility Fee Rate

(in Basis Points)

Applicable Margin for Eurodollar Loans (in Basis Points)

Applicable Margin for ABR Loans (in Basis Points)

Category 1

A-/A3 or higher

30.0

170.0

70.0

Category 2

BBB+/Baa1

35.0

177.5

77.5

Category 3

BBB/Baa2

40.0

185.0

85.0

Category 4

BBB-/Baa3

45.0

192.5

92.5

Category 5

BB+/Ba1 or lower

50.0

225.0

125.0

 

The Applicable Margin and the facility fee rate in effect on any date shall be
based on the Ratings (as defined below) in effect on such date. The ratings to
be utilized for purposes of this Annex I are the public ratings assigned by the
Rating Agencies to senior, unsecured long-term indebtedness for borrowed money
of the Borrower that is not subject to any credit enhancement (the “Ratings”).
The Rating by any Rating Agency in effect at any date is that in effect at the
close of business on such date. The Borrower hereby agrees that at all times it
shall maintain a Rating from either S&P or Moody’s. If a Rating is supplied by
only one of S&P and Moody’s, then that single Rating shall be determinative. In
the case of split Ratings from S&P and Moody’s, the Rating to be used to
determine which pricing category applies shall be the higher of the two Ratings;
provided, that, if the split is more than one full Category, the Category that
is one below that applicable to the higher Rating shall be used (e.g. BBB+/Baa3
results in Category 3 and A-/Baa3 in Category 2). For purposes of the Pricing
Grid, “Basis Point” shall mean 1/100th of 1%. Capitalized terms used but not
otherwise defined in this Annex I have the meanings given to them in the Credit
Agreement to which this Annex I is attached.

 

 

 